705 N.W.2d 685 (2005)
474 Mich. 917-18
Fish
v.
Microsoft Corp.
No. 126928.
Supreme Court of Michigan.
November 9, 2005.
Application for Leave to Appeal.
SC: 126928, COA: 255491.
On order of the Court, the motion to file reply brief is GRANTED. The application for leave to appeal the July 21, 2004 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
WEAVER and KELLY, JJ., would grant leave to appeal.